Citation Nr: 0535206	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  96-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of herniated nucleus pulposus involving L5-S1, 
currently rated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on periods of active duty from July 1954 
to July 1956, from May 1958 to April 1967, and from May 1967 
to June 1976.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision rendered 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO).

In January 2000, a video conference hearing was held before a 
Judge from the Board sitting in Washington, D.C.  A 
transcript of that hearing has been associated with the 
veteran's claims file.  In an October 2005 letter from the 
Board, the veteran was notified that the Judge who conducted 
his January 2000 hearing was no longer employed by the Board 
and advised him of the opportunity to provide testimony 
before a current member of the Board.  He was also advised 
that he was to respond within 30 days if he wanted another 
hearing and that if no response were received within the 
prescribed time period, the Board would assume that he did 
not want another hearing.  The veteran did not respond to the 
October 2005 letter.  

The veteran's claim was remanded by the Board in May 2000 in 
order to identify treatment providers and to obtain a VA 
examination.  

In April 2004, the veteran's claim was again remanded to 
identify treatment providers, schedule a VA examination, and 
for action consistent with the Veteran's Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002 & 
Supp. 2005).  


FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.

2.  Under the rating criteria effective prior to September 
23, 2002, the veteran's service-connected lumbar disability 
was manifested by low back pain, degenerative disc disease, 
stiffness, and numbness in the right lower extremity; which 
did not equate to moderate intervertebral disc syndrome with 
recurring attacks.

3.  Under the rating criteria effective from September 23, 
2002, the chronic orthopedic and neurologic manifestations 
associated with the veteran's service-connected lumbar 
disability were manifested by low back pain, degenerative 
disc disease, tenderness, slight limitation of motion, and no 
neurological deficits; which did not equate to 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months. 

4.  Under the rating criteria effective from September 26, 
2003, the chronic orthopedic and neurologic manifestations 
associated with the veteran's service-connected lumbar 
disability are manifested by full range of motion of the 
lumbar spine and no neurological deficits; which does not 
equate to forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, findings of 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or findings of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.


CONCLUSIONS OF LAW

The criteria for a schedular disability rating in excess of 
10 percent for the veteran's service-connected lumbar 
disability of postoperative residuals of herniated nucleus 
pulposus involving L5-S1 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 
5293 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluation - Postoperative 
Residuals of Herniated Nucleus Pulposus Involving L5-S1

This appeal arises from a June 1995 rating decision that 
continued a 10 percent rating previously assigned for the 
veteran's service-connected postoperative residuals of 
herniated nucleus pulposus involving L5-S1 under Diagnostic 
Code 5392, effective from July 1, 1976.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  In this case, the veteran contends that his 
service-connected lumbar disability is more severe than 
currently evaluated, and that an increased evaluation should 
be assigned.  After a review of the evidence, the Board finds 
that the evidence does not support the assignment of an 
increased rating under any of the pertinent rating criteria.

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's descriptions of his current 
lumbar symptoms -- in personal statements, VA examination 
reports, VA as well as private treatment notes, and the 
January 2000 hearing transcript.  The opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243 and 5293 with respect to determining 
the severity of his service-connected lumbar disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a) (2005).  

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 
23, 2002 and on September 26, 2003.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005)).  In addition, a correction to the regulation 
published in 2003 was published in June 2004.  See 69 Fed. 
Reg. 32449 (Jun. 10, 2004).  The current General Rating 
Formula for Diseases and Injuries of the Spine is discussed 
in detail below.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

As evidence of record indicates that the veteran underwent a 
hemilaminotomy and excision of herniated disc at L5-S1 during 
active service in 1973, the Board has also considered whether 
a separate, compensable evaluation is warranted for any 
surgical scar.  In Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  The Board further notes that, effective 
August 30, 2002, a new regulation was promulgated concerning 
ratings for skin disorders (including scars).  See 67 Fed. 
Reg. 49,590 - 49,599 (July 31, 2002). However, as noted 
above, the changed regulation may not be applied prior to the 
effective date.  See 38 U.S.C.A. § 5110(g) (West 2002).  In 
this case, the veteran does not contend, and the evidence 
does not show, that a separate compensable rating is 
warranted for a postoperative lumbar scar.  The Board 
therefore finds that the veteran is not prejudiced by the 
consideration of the revised rating criteria for scars.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, in this 
case, the Board finds that there is no evidence to show that 
the veteran has compensable manifestations of a scar under 
any version of 38 C.F.R. § 4.118.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002 & 2005).  Consequently, the 
assignment of a separate, compensable evaluation for the 
postoperative scar is not warranted.

Entitlement to an Increased Rating under the Rating Criteria 
in Effect Prior to September 23, 2002

The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 10 percent 
under Diagnostic Code 5293.  

In a June 1995 VA examination report, the veteran complained 
of low back pain with prolonged sitting, standing, or bending 
as well as occasional shooting pains down the posterior 
aspect of his right thigh and calf.  The veteran indicated 
that he had not sought medical treatment for his lumbar 
disability since 1976.  It was detailed that the veteran did 
not suffer from spasms, pain on motion, or any limitation of 
daily activities in conjunction with his service-connected 
lumbar disability.  The examiner listed range of motion 
findings of the lumbar spine as flexion - 80 degrees; 
extension - 15 degrees; right lateral bending - 40 degrees; 
and left lateral bending - 40 degrees.  Diagnoses of status 
post diskectomy at L5-S1 and degenerative disc disease at L4-
L5 were included in the report.  

In a November 1997 VA nose and sinus examination report, 
examiner listed an impression of history of herniated nucleus 
pulposus with right sciatica and progressive symptoms 
probably associated with lumbar spondylosis.  The examiner 
further noted that the veteran showed significant limitation 
of motion of the lumbar spine in all directions.  However, in 
a November 1997 joints examination, the examiner listed a 
diagnosis of status post laminectomy and discectomy L5-S1 and 
specifically indicated that the veteran exhibited full range 
of motion as well no muscle spasm.  It was also noted that 
while the veteran complained of a numb sensation in his right 
lower extremity, the veteran's reflexes, sensation, and 
peripheral circulation were intact.    

Private treatment notes dated in April 1997 and August 1999 
showed findings of a right paraspinal muscle spasm and 
complaints of low back pain as well as tenderness upon 
palpation to the right sacrum.

A February 2003 VA examination report and July 2003 addendum 
showed that the veteran complained of low back pain and 
stiffness with activities like prolonged sitting or standing 
as well as occasional numbness of the right lower extremity.  
The examiner listed a diagnosis of degenerative changes of 
the lumbar spine with degenerative disc disease of L5-S1 and 
status post laminectomy and discectomy of the lumbosacral 
spine.  It was noted that the veteran exhibited full range of 
motion without pain, tenderness, or muscle spasm in the 
lumbosacral area.  Further, the examiner reported that the 
veteran's reflexes, sensation, and circulation were intact 
throughout both lower extremities.  

A June 2003 private treatment record showed that the veteran 
again complained of low back pain that radiated to the 
buttocks and thighs.  The private physician listed an 
impression of mechanical low back pain from degenerative disc 
disease at L5-S1.  Findings of well-healed midline scar, no 
gross deformity or spasm, and intact sensation, motor 
strength, and deep tendon reflexes were noted in the record.  
Finally, the examiner specifically indicated that the veteran 
decided not to pursue any particular intervention at that 
time.   

The Board notes that these findings do not equate to moderate 
intervertebral disc syndrome with recurring attacks.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Evidence of 
record shows extended time periods where the veteran sought 
no medical treatment and underwent no medical therapy for his 
service-connected lumbar disability.  Further, none of the 
evidence of record shows that the veteran's lumbar disability 
was classified as moderate or severe.  Accordingly, the Board 
finds that the veteran's low back disability residuals do not 
warrant a rating in excess of 10 percent under Diagnostic 
Code 5293.  See 38 C.F.R. § 4.7 (2005).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  After 
considering the effects of the pain, tenderness, and 
stiffness, as described in the records of examination and 
treatment, the Board concludes that the disabling effects of 
the pain alone do not meet or more nearly approximate the 
criteria for an rating in excess of 10 percent under 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no a basis upon 
which to award the veteran a rating in excess of 10 percent 
under Diagnostic Code 5293.  Other Diagnostic Codes for the 
lumbar spine, which might provide for a higher disability 
rating, are not applicable.  It is not contended nor shown 
that the veteran's service-connected lumbar disability 
includes symptoms of ankylosis of the lumbar spine, moderate 
limitation of motion, lumbosacral strain, or fracture of the 
spinal vertebra.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 through 5295 (2002).  

Entitlement to an Increased Rating under the Rating Criteria 
in Effect from September 23, 2002

Under the version of Diagnostic Code 5293 effective September 
23, 2002, intervertebral disc disease can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Evidence of record does not indicate that the veteran suffers 
from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  In fact, 
none of the evidence of record shows that the veteran has had 
an incapacitating episode due to his lumbar disability that 
required bed rest prescribed by a physician and treatment by 
a physician.

In terms of orthopedic manifestations, limitation of motion 
of the lumbar spine is rated under Diagnostic Code 5292.  
Limitation of motion of the lumbar spine is evaluated as 
slight (10 percent), moderate (20 percent), or severe (40 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  The June 1995 VA examination report showed range of 
motion findings of the lumbar spine as flexion - 80 degrees; 
extension - 15 degrees; right lateral bending - 40 degrees; 
and left lateral bending - 40 degrees.  Additional VA 
examination reports dated in November 1997 and February 2003 
showed findings of full range of motion for the veteran's 
lumbar spine.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran could be said to 
suffer from no more than slight limitation of motion of the 
lumbar spine.  Under Diagnostic Code 5292, this would warrant 
a 10 percent disability evaluation.

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, a higher rating based on pain, stiffness, or 
tenderness due to pain is not supported by the record.

Based on the medical evidence of record, the Board also finds 
that there are no objective compensable neurologic 
manifestations associated with the veteran's lumbar 
disability.  The Board recognizes the veteran's repeated 
subjective complaints of radiating pain and numbness in his 
lower extremities.  However, numerous VA examination reports 
dated in June 1995, November 1997, and February 2003 as well 
as the June 2003 private treatment record showed no 
neurological findings related to the veteran's lumbar 
disability.

The Board has reviewed the rating criteria effective 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran ratings in excess of 10 percent 
for his service-connected lumbar disability.

Entitlement to an Increased Rating under the Rating Criteria 
in Effect from September 26, 2003

The schedule for rating disabilities of the spine, including 
intervertebral disc syndrome, was revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243(2005)).  To be assigned a rating in excess of 10 
percent, evidence of record must show findings of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, findings of the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or findings of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).

The evidence of record does not indicate that the veteran 
suffers from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  In fact, 
none of the evidence of record shows that the veteran has had 
an incapacitating episode due to his lumbar disability that 
required bed rest prescribed by a physician and treatment by 
a physician.

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As for the 
orthopedic manifestations, rated according to the current 
criteria, the Board notes that, in the June 1995 and November 
1997 VA examination reports, the veteran's forward flexion 
was recorded as 80 degrees and full, respectively.  Further, 
the veteran's range of motion of the lumbar spine was again 
listed as full in February 2003 VA examination report.  
Evidence of record also consistently noted that that the 
veteran's gait was normal without limping or listing to 
either side.  The General Rating Formula essentially removes 
the subjectivity in determining the severity of any loss of 
motion, and under the new criteria, these findings continue 
to support a 10 percent evaluation for orthopedic symptoms.  
Therefore, an evaluation in excess of 10 percent is not 
warranted under the rating criteria currently in effect, as a 
preponderance of the evidence does not show lumbar disability 
findings of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, 
findings of the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
findings of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.

As discussed above, the Board also finds that there are no 
objective compensable neurologic manifestations associated 
with the veteran's service-connected lumbar disability.  

The criteria for a rating in excess of 10 percent under the 
final revised criteria in Diagnostic Code 5243 have not been 
met.  The Board finds that the evidence shows that the 10 
percent rating already assigned is in accordance with the 
Schedule including the revised rating criteria for the 
service-connected lumbar disability residuals.  The veteran's 
postoperative residuals of herniated nucleus pulposus 
involving L5-S1 do not meet or more nearly approximate the 
criteria for a rating in excess of 10 percent rating under 
Diagnostic Code 5243.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5243 (2005).

Extraschedular Rating

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected lumbar disability.  But, as discussed above, the 
presence of findings meeting the schedular criteria for an 
increased rating have not been shown.  In addition, it has 
not been shown that the service-connected lumbar disability 
alone has required frequent periods of hospitalization or 
produced marked interference with the veteran's employment.  
In this case, evidence of record shows that the veteran is 
currently employed as an accountant.  Further, in the 
February 2003 VA examination report, the veteran stated that 
his lumbar disability residuals had never caused him to miss 
work but did require him to get up from his desk every 45 
minutes.  Evidence of record does not show that the veteran's 
service-connected lumbar disability alone produced marked 
interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's lumbar disability is not warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's increased rating claim was received in 1994.  
Thereafter, in June 1995 and May 1999 rating decisions, the 
RO denied the veteran's claim for entitlement to an increased 
rating for postoperative residuals of herniated nucleus 
pulposus involving L5-S1.  VCAA notice letters were sent to 
the veteran in April 2001, March 2003, and October 2003 from 
the RO and in April 2004, November 2004, and March 2005 from 
the Appeals Management Center (AMC).

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the April 2001, 
March 2003, October 2003, April 2004, November 2004, and 
March 2005 letters was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by VA, and 
the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   In addition, in this case, the VCAA was enacted 
in November 2000 after the original AOJ adjudication of the 
claim in 1995.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  Further, after the notice 
was provided, the case was readjudicated in a July 2005 
Supplemental Statement of the Case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim of entitlement 
to an increased rating for PTSD.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The letters from VA 
dated in April 2001, March 2003, October 2003, April 2004, 
November 2004, and March 2005, complied with these 
requirements.    
 
Additionally, the Board notes that the April 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the April 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, and 
multiple VA examination reports have been obtained and 
associated with the file.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained or 
attempted to be obtained.  In addition, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The Board notes that the veteran was provided 
with multiple VA examinations during the course of his 
appeal.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in April 2004.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to an increased evaluation for postoperative 
residuals of herniated nucleus pulposus involving L5-S1 is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


